DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.

Response to Amendment
In view of the amendments to the claims, the previously applied rejections have been withdrawn. New rejections directed to the claims are set forth below and were necessitated by these amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8 and 11-13 ultimately depend from independent claim 1 and incorporate the limitations therein. Claim 1 sets forth ranges for the compositions of the core and braze liner, including copper in the core being in a range of 1.53 to 2.6 wt %. However, claims 4-8 and 11-13 set forth ranges for the amount of copper in the core that fall outside of this claimed range. 
For the purposes of examination, the Office will utilize the value of 1.53% as the lower range value for the amount of copper in the dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2129520 (EP ‘520).
In regards to independent claim 1 and dependent claims 4, 5, and 10, EP ‘520 is directed to an aluminum alloy having increased strength, which can be used for heat exchangers. (¶1) The aluminum alloy can be used as a rolled brazing sheet material. (¶1) 
The aluminum alloy consists of 1.3 to 2.2% copper; 0.1 to 1.8% manganese; 0.1 to 0.8% silver; 0.06 to 0.8% titanium; one or more of 0.03 to 0.5% zirconium and 0.03 to 0.5% chromium; up to 0.4% magnesium; 0.05 to 0.6% iron; up to 0.5% silicon, up to 0.5% zinc, and the balance of aluminum. (¶12) These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The aluminum alloy is incorporated in a brazing sheet product comprising a core alloy made from the aluminum alloy and clad on one or both sides with a brazing material, preferably a 4xxx cladding alloy. (¶30) EP ‘520 specifically sets forth utilizing AA4045, AA4047, AA4004, AA4104, and AA4147. (¶31) These alloys overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The brazing product can be provided with an outerliner or waterside liner on one side of the core alloy and a clad brazing material bonded to the other side of the core alloy. (¶35) The outerliner would generally be of an alloy tailored to provide high corrosion resistance or even corrosion combined with erosion resistance in the environment to which that face of the sheet is exposed. (¶35) Additionally, an interliner may be provided between the core alloy and the clad brazing material. (¶35) 

As to the limitations of claims 2 and 3, these claims set forth that the zinc forms particular phases within the core. The specification of the instant application sets forth that the addition of the zinc with the copper content results in the particular phases and potentials being present. (Specification, Page 10, Lines 5-10 and Page 10, Line 24-Page 11, Line15) Therefore, since the compositional ranges of the prior art overlap and include the claimed ranges, it would likewise be expected to form these particular properties and phases since they are dependent upon the composition. 

As to claim 11, EP ‘520 sets forth utilizing an interliner that comprises 0.07% silicon, 0.19% iron, 0.77% copper, 1.3% manganese, <0.01% magnesium, 0.07% chromium, 0.13% zinc, <0.01% titanium, and the balance of aluminum and unavoidable impurities. (See Table 5) This composition falls within the ranges set forth in the instant claims for the interliner. 

Claims 6-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘520 as applied to claims 1 and 10 above, and further in view of European Patent Number 2,418,042 (EP ‘042).
As set forth above in regards to claims 1 and 10, EP ‘520 sets forth a brazing sheet material having compositions overlapping the claimed core and brazing layers. This reference further teaches a waterside liner bonded on one side of the core alloy, however the composition is not limited. 
In the same field of endeavor of brazing sheet materials for heat exchanger devices, EP ‘042 is directed to a core alloy layer that is provided with a waterside liner layer having a corrosion potential lower than that of the aluminum alloy core material. (Abstract) The inner surface of a tube is exposed to coolant and therefore the inner surface has to be corrosion resistant. (¶7) Erosion resistance is also important. (¶7) The required erosion-corrosion resistance is commonly achieved by applying a waterside liner onto the brazing sheet material, which waterside liner forms the inner-surface of the heat exchange tube and being the outermost layer of the brazing sheet, directly in contact with the coolant. (¶8) The most widely used waterside liner material is AA 7072-series. (¶8) 
EP ‘042 provides for a waterside liner material having the required corrosion resistance with improved erosion resistance. (¶12) This is achieved by utilizing a waterside liner having a corrosion potential lower than that of the core alloy and having a composition including 0.8 to 3% Zn; 0.2 to 1.25% Mg; less than 0.9% Mn; less than 0.3% Cu; optionally one or more elements selected from the group of 0.05 to 0.3% Zr, 0.05-0.3% Cr, 0.05-0.3% V, 0.01-0.4% Ti; less than 0.6% Fe; less than 0.5% Si, and the balance being aluminum. (¶13) These compositional ranges overlap the claimed ranges for the waterside liner.
It would have been obvious to one of ordinary skill in the art to have selected the composition for the waterside liner as set forth within EP ‘042 as the waterside liner of EP ‘520. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to achieve a desired effect, including selecting a known waterside liner composition having the required corrosion resistance for the intended use while also having improved erosion resistance. 

Claims 1-5, 10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0250720 (Ren).
In regards to independent claims 1 and 22 and dependent claims 4-5, 10, and 21, Ren is directed to a five layer sheet for vacuum brazing that has a core layer of 3xxx aluminum alloy and two interliner layers of 5xxx aluminum alloy bonded to the core layer. (Abstract) Two layers of 4xxx aluminum alloys are bonded to the two interliner layers. (Abstract) The sheets may be brazed in the course of manufacture of heat exchangers. (¶2) 
The core of 3xxx aluminum alloy includes, in weight percent, 0.1 to 2.0% of silicon, up to 0.7% of iron, 0.1 to 2.0% of copper, 0.8 to 1.8% of manganese, 0.05 to 1.2% of magnesium, up to 0.10% of chromium, up to 0.10% of zinc, one each of titanium and zirconium or both in a range of 0.10 to 0.20%. (¶4) These ranges overlap the claimed range. This composition would include a zero value for chromium. Therefore, a prima facie case of obviousness has been established. 
The first brazing layer comprises, in weight percent, 9.0 to 11.0% silicon, up to 1.0% of iron, 0.1 to 0.3% copper, up to 0.20% of manganese, 0.5 to 2.5% of magnesium, up to 0.05% zinc, the remainder being aluminum and impurities. (¶15) These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
A first interliner layer is provided between the core and the first brazing layer. (¶4) A second interliner layer is provided on the other side of the core. (¶4) The interliners are formed from an aluminum alloy comprising, in weight percent, 0.1 to 0.40% silicon, 0.1 to 0.5% iron, up to 0.05% copper, up to 0.3% manganese, 0.1 to 1.10% magnesium, up to 0.05% chromium, up to 0.05% zinc, 0.01 to 0.2% titanium, and the remainder being aluminum and impurities. (¶4) The interliner on the opposing side of the core from the first brazing layer can be considered to be a waterside liner since this can be formed into a tube and this part could be on the waterside portion of the tube. The instant claims sets forth no requirement as to the nature of the waterside liner. 

As to the limitations of claims 2 and 3, these claims set forth that the zinc forms particular phases within the core. The specification of the instant application sets forth that the addition of the zinc with the copper content results in the particular phases and potentials being present. (Specification, Page 10, Lines 5-10 and Page 10, Line 24-Page 11, Line15) Therefore, since the compositional ranges of the prior art overlap and include the claimed ranges, it would likewise be expected to form these particular properties and phases since they are dependent upon the composition. 

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
Applicant presents arguments directed to WO ‘967, which Applicant has elected to refer to as Jacoby while the Office Actions have consistently referred to this reference as WO ‘967 and continues to do so for consistency and clarity of the record, and the combination of WO ‘967 in view of EP ‘042, which Applicant has elected to refer to as Wittebrood ‘042 while the Office Actions have consistently referred to this reference as EP ‘042 and continues to do so for consistency and clarity of the record. In view of the amendments to the claims, the rejections based on WO ‘967 alone and in combination with EP ‘042 have been withdrawn. Accordingly, the arguments directed to these rejections are rendered moot. 

Applicant asserts that EP ‘520, which Applicant has elected to refer to as Wittebrood ‘520 while the Office Actions have consistently referred to this reference as EP ‘520 and continues to do so for consistency and clarity of the record, fails to set forth a waterside liner.
This argument is not found to be persuasive.
As set forth above, EP ‘520 sets forth a waterside liner. The rejections have been modified in light of the amendments. Therefore, Applicant’s arguments are not found to be persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784